DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on February 5, 2021 for the application filed February 5, 2021 which claims priority to a provisional application filed on June 28, 2018. Claims 1-6 are currently pending and have been examined.

Claim Objections
Claims 1-3 are objected to because of the following informalities: 
The “and” at the end of lines 3-5 and 7 in claim 1, lines 3-5 of claim 2 and lines 4-6 and 8-12 of claim 3 should be removed.
The “wherein” in line 10 should be moved to the start of line 11 in claim 1, from line 7 to the start of line 8 in claim 2 and from line 13 to the start of line 14 in claim 3.
Claim 1 recited values used in line 5. The underline or underscore should be removed.
Claim 1 recites “generating instructions about substance interactions” which appears to be in error as the claim is directed to generating instructions about health values and not substance interactions.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 is drawing to an apparatus/method (i.e. a machine/process) which is a statutory category. Claim 2-6 are directed towards a non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method  (i.e. a manufacture) which is a statutory category.  Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 is determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the claim 1 is identified as: 
An apparatus and method for interpreting health information and generating instructions about substance interactions in a language of a user's choosing comprising: 
a user interface for choosing an operative language; and 
subsequent operations conducted in said operative language; and 
a user interface for manual data entry of health values used by a patient; and 
information derived from manual data entry is converted to non-transitory computer- readable medium storing instructions; and 
said instructions look up and display said health values; and 
said instructions look up and generate text explanations of said health values depicted in graphic representation; wherein: 
the results generate instructions in the form of graphic images in combination with explanation of the image in text format, in the operative language.

Independent claim 2 is also determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the claim 2 is identified as:
A non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method comprising: 
providing a selection of health values; and 
selecting a vital sign to be evaluated from said selection of health values; and 
linking to a user interface for choice of voice-data entry; and 
generating a color-coded, graphic representation from the entered data; and 
generating action steps in text format in the operative language; wherein 
a health value is denoted by a chosen vital sign and mode of data entry that is interpreted, and the results generate a graphic image with textual explanations of vital-sign data and recommended action steps.

Independent claim 3 is also determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the claim 3 is identified as:
A non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method for interpreting health information and generating an informational graphic image comprising: 
interpreting a patient's health value; and 
categorizing said health value; and 
ascribing a set of ascending numerals to unidirectional health values; and 
ascribing a set of numerals descending from a normal constant and ascending from a normal constant to a bidirectional health value; and 
comparing the health value to a normal control set; and 
associating at least one graphic image with at least one optimal health value; and 
associating at least one graphic image with at least one sub-optimal health value; and 
generating a graphic range with said associated optimal health value image and suboptimal health value image, distributed over said ascribed set of numerals; wherein 
information is conveyed as unidirectional and bidirectional; and 
health values are distributed over their ascribed numeral sets to graphically depict the location of the patient's health value in relation to the optimal health-value and sub-optimal health-value.

The identified limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The claimed invention is method of providing health assistance by acquiring patient health values, interpreting and categorizing the health values, and presenting information related to the health value using text, images and color/numerical indexes  (i.e. a doctor interpreting test results and communicating the results to a patient in a desired fashion). Thus the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
Generally linking the abstract idea to a particular technological environment or field of use. The additional elements of  “text format” and “graphical representation/image” simply link the abstract idea to the particular formats and data entry as opposed to other formats or data entry, which do not provide meaningful limits on the claim; 
Insignificant extra-solution activity to the judicial exception. The additional limitations reciting “displaying” and “information derived from manual data entry is converted to non-transitory computer-readable medium storing instructions” do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of displaying data and storing data.;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method”, “a user interface for”,  “said instructions” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. 
Dependent claims 4-6 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claim 3, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, evidence that entering data using information derived from manual data entry is converted to non-transitory computer-readable medium storing instructions, and displaying data is well-understood, routine and conventional is provided by MPEP §2106.05 and Weschler. Thus the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 4-6 merely additional well-understood, routine and conventional data entry techniques as evidenced by Kshepakaran. These merely encompasses the abstract idea identified above, do not integrate the abstract idea into a practical application and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-6 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited “a apparatus and method” in line 1. It is unclear if the claim is directed to an apparatus or method, rendering the claim indefinite. 

Claim 1 recites “the results” in line 11. There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites “the entered data” in line 6, “the operative language” in line 7 and “the results” in lines 8-9. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Weschler et al. (U.S. Pub. No. 2015/0012301) in view of Rio et al. (U.S. Pub. No. 2011/0209065).
Regarding claim 1, Weschler discloses an apparatus and method for interpreting health information and generating instructions about substance interactions in a language of a user's choosing comprising: 


a user interface for manual data entry of health values used by a patient (Fig. 7 shows a UI for adding medical data. Also see paragraph [0074].); and 
information derived from manual data entry is converted to non-transitory computer- readable medium storing instructions (Paragraph [0100], Medical test results are entered into and saved in a database which may be any suitable database for storing data objects and metadata relating thereto. Any suitable database program may be used. In one embodiment, the database is a relational database and a key/value database. In one embodiment, database is a modified relational database. The search logic used for subsequent retrieval of experiments from the database, is any suitable step, process, function or series of steps, processes and functions known in the art for searching a database.); and 
said instructions look up and display said health values (Fig. 7 shows a user entering health values and fig. 3-6 show displaying the health values. Paragraph [0100], The search logic used for subsequent retrieval of experiments from the database, is any suitable step, process, function or series of steps, processes and functions known in the art for searching a database.; and 
said instructions look up and generate text explanations of said health values depicted in graphic representation (Figs. 3-6 shows that the instructions also lookup/display text explanations of the health values.); wherein: 
the results generate instructions in the form of graphic images in combination with explanation of the image in text format, in the operative language (Figs. 3-6 shows displaying a graphical gauge image of the health value alone with text explanation of the health value in English.).
Weschler does not appear to explicitly disclose a user interface for choosing an operative language; and subsequent operations conducted in said operative language.
Rio teaches that it was old and well known in the art of medication information communication at the time of the filing to provide a user interface for choosing an operative language; and subsequent operations conducted in said operative language (Rio, paragraphs [0028]-[0030] discuss that a user interface is provided by which allows a user to select a desired language for output such that all the content subsequently output is provided in the selected language.) to facilitate the proper and productive use of medications by all patients and consumers (Rio, paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art of medication information communication at the time of the filing to modify the apparatus and method of Weschler to include a user interface for choosing an operative language; and such that subsequent operations are conducted in said operative language, as taught by Rio, in order to facilitate the proper and productive use of medications by all patients and consumers.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weschler et al. (U.S. Pub. No. 2015/0012301) in view of Kshepakaran et al. (U.S. Pub. No. 2017/0364637).
Regarding claim 2, Weschler discloses a non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method comprising (Paragraph [0045]): 
providing a selection of health values (Fig. 7 shows a UI for entering medical data. Also see paragraph [0074].); and 
selecting a vital sign to be evaluated from said selection of health values; and 

generating a color-coded, graphic representation from the entered data (Figs. 3-6 show color-coded graphical gauges representing the entered health values. Also see paragraph [0055].); and 
generating action steps in text format in the operative language (Paragraph [0071], FIG. 4, and FIG. 5, the user has clicked on the “more details” tabs, to receive a comprehensive description of the specific measurements that affect the selected profile, such as his progress concerning his LDL cholesterol measurements, how this affects his health and what action steps he can take to improve his test results.); wherein 
a health value is denoted by a chosen vital sign and mode of data entry that is interpreted, and the results generate a graphic image with textual explanations of vital-sign data and recommended action steps (Figs. 3-7 shows that health values can be vital signs entered through manual data entry and that the health values are interpreted to display color coded graphic images with text explanations and recommended action steps. Also see paragraph [0055] and [0070]-[0074].).
Weschler does not appear to explicitly disclose linking to a user interface for choice of voice-data entry.
Kshepakaran teaches that it was old and well known in the art of personal healthcare at the time of the filing to link to a user interface for choice of voice-data entry (Kshepakaran, paragraph [0006], [0057], [0131], [0132], [0145] and [0343] discuss user interfaces for entering medical data using voice recognition.) to provide intuitive interaction and accessibility features (Kshepakaran, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of medication information communication at the time of the filing to modify the method of Weschler to include linking to a user interface for choice of voice-data entry, as taught by Kshepakaran, in order to provide intuitive interaction and accessibility features.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weschler et al. (U.S. Pub. No. 2015/0012301) in view of Liao-Chen et al. (U.S. Pub. No. 2015/0011904).
Regarding claim 3, Weschler discloses a non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method for interpreting health information and generating an informational graphic image comprising (Paragraph [0045]): 
interpreting a patient's health value (Paragraph [0070] discusses interpreting patient health data.); and 
categorizing said health value (Paragraph [0070] discusses categorizing patient health data into ranges/zones.); and 
ascribing a set of ascending  ranges to unidirectional health values (Fig. 3 and paragraph [0070] show and discuss assigning risk ranges for health values going from green (acceptable risk) to red (danger zone risk).); and 
ascribing a set of ranges Fig. 3 and paragraph [0070] show and discuss assigning profile ranges for health values going from green (acceptable range) to red (danger zone range). For certain profiles, such as blood pressure, the danger zone range are lower and higher than the acceptable range.); and 
comparing the health value to a normal control set (Paragraph [0070] discusses that the health values are compared to acceptable ranges to determine current status and actionable items. The acceptable range is defined by a medical domain expert and is construed as a normal control set.); and 
associating at least one graphic image with at least one optimal health value (Fig. 3 and paragraph [0070] show and discuss associating graphical image text with desirability of the profile values/ranges, construed as including the optimal values/ranges.); and 
associating at least one graphic image with at least one sub-optimal health value (Fig. 3 and paragraph [0070] show and discuss associating graphical image text with desirability of the profile values/ranges, construed as including the sub-optimal values/ranges.); and 
generating a graphic range with said associated optimal health value image and suboptimal health value image, distributed over said ascribed set of ranges Fig. 3 and paragraph [0070] show and discuss generating a graphical gauge showing associated with acceptable ranges and danger zone ranges and distributed over the ranges.); wherein 
information is conveyed as unidirectional and bidirectional (Fig. 3 and paragraph [0070] show and discuss unidirectional gauges for risk and bidirectional gauges for other health profiles, such as blood pressure.); and 
health values are distributed over their ascribed range sets to graphically depict the location of the patient's health value in relation to the optimal health-value and sub-optimal health-value (Fig. 3 and paragraph [0070] show and discuss that the health values for a user are distributed on the gauge in relation to the acceptable range and danger zone.).
Weschler does not appear to explicitly disclose that the ascribed ranges are represented by numerals.
Liao-Chen teaches that it was old and well known in the art of health monitoring at the time of the filing that ascribed ranges are represented by numerals (Liao-Chen, figs. 6-9 and paragraphs [0039]-[0044] show and discuss that ranges are denoted by numerical values with “1” representing healthy/normal and “10” representing critical/abnormal condition.) to better understand the information being delivered (Liao-Chen, paragraph [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art of medication information communication at the time of the filing to modify the method of Weschler such that the ascribed ranges are represented by numerals, as taught by Liao-Chen, in order to better understand the information being delivered.

Regarding claim 6, Weschler further discloses assigning an associated video with information pertaining to the patient's health value (Paragraphs [0050], [0071], [0076] and [0079] discuss that plans are tailored to the user health values and that the plans may involve watching a video with information pertaining to the health value.).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weschler et al. (U.S. Pub. No. 2015/0012301) in view of Liao-Chen et al. (U.S. Pub. No. 2015/0011904) and Kshepakaran et al. (U.S. Pub. No. 2017/0364637).
Regarding claim 4, Weschler in view of Liao-Chen does not appear to explicitly disclose, but  Kshepakaran teaches that it was old and well known in the art of personal healthcare at the time of the filing wherein the health value is generated by optical character recognition of information in a scanned medical document (Kshepakaran, paragraphs [0024], [0131] and [0317] discuss that the health values can be added by captured data using document scanning and OCR.) to provide improved electronic access to the vast amounts of personal health data and educational material that continues to remain conventionally inaccessible (Kshepakaran, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of medication information communication at the time of the filing to modify the method of Weschler such that the health value is generated by optical character recognition of information in a scanned medical document, as taught by Kshepakaran, in order to provide improved electronic access to the vast amounts of personal health data and educational material that continues to remain conventionally inaccessible.

Regarding claim 5, Weschler in view of Liao-Chen does not appear to explicitly disclose, but  Kshepakaran teaches that it was old and well known in the art of personal healthcare at the time of the filing wherein the health value is generated by optical character recognition of information in a photograph of a medical document (Kshepakaran, paragraphs [0024], [0131] and [0317] discuss that the health values can be added by captured data using document imaging and OCR. Also see fig. 37.) to provide improved electronic access to the vast amounts of personal health data and educational material that continues to remain conventionally inaccessible (Kshepakaran, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of medication information communication at the time of the filing to modify the method of Weschler such that the health value is generated by optical character recognition of information in a photograph of a medical document, as taught by Kshepakaran, in order to provide improved electronic access to the vast amounts of personal health data and educational material that continues to remain conventionally inaccessible


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686